Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00089-CV

                                   VERMILLION FC, LP,
                                       Appellant

                                               v.

                             1776 ENERGY PARTNERS, LLC,
                                       Appellee

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 16-10-13812-ZCV
                         Honorable Donna S. Rayes, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED IN PART and REVERSED IN PART. We REVERSE the trial court’s judgment for
1776 Energy Partners, LLC as to the well tract claim under section 6.A. of the lease. We
REVERSE the trial court’s judgment for 1776 Energy Partners, LLC with respect to the 40
additional acres for which it did not provide a release under section 10 of the lease. We REMAND
those claims for further proceedings to determine what damages, if any, were incurred by
Vermillion FC, LP. The remainder of the trial court’s judgment is AFFIRMED.

       We further ORDER that the parties shall bear their own costs of this appeal.

       SIGNED August 25, 2021.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice